Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant argues that in the response to final action that no reference in the prior art individually or together with any other prior art of record discloses or suggests “a gravity sensor” as claimed in claim 1. 
This is identified by the applicant and a direction sensor that is a gravity sensor that is which through a vertical direction is determined as a reference direction.  See applicant’s paragraph 8. 
Further, the window cleaning robot 100 is provided thereon with a gravity sensor 300 for determining a reference direction. The gravity sensor 300 is coupled to the control unit 120 and transmits a vertical direction determined by the gravity sensor 300 to the control unit 120 as the reference direction.  See paragraph 16. 
Perline teaches that the gravity is determined to be normal and to be opposite to the electrostatic device for a clamping force.  
This is a generic gravity sensor. 
This is also a reference direction or normal to the device and opposite to the direction it is moving, or upwardly.
Further, determining a reference direction being a downward direction as a reference direction, is a mere optimization of prior art conditions.  The applicant does not recite how there are any unexpected benefits associated with picking this reference direction. 
Claims 1 and 17-18 would be allowable if the applicant amended the term to recite “the gravity sensor comprises a gravity accelerometer to determine the vertical direction”.  This is supported at least at paragraph 20 of the applicant’s specification as originally filed.
Perline is silent as to “the gravity sensor comprises a gravity accelerometer to determine the vertical direction”.
At page 7, the applicant is arguing that the gravity direction somehow is omitted.  However, this is not agreed with, it the robot, omitted gravity direction it would proceed the incorrect way and fall.
The applicant is arguing limitation which are not claimed in page 8, where the gravity sensor only determines a vertical direction and nothing more. The applicant should amend and add these limitations if they are critical.  See MPEP sec. 2145.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constantv. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.").
The remarks do not place the application in condition for allowance. 
/JEAN PAUL CASS/               Primary Examiner, Art Unit 3668